RE: CONFLICT OF INTEREST QUESTION
THIS WILL ACKNOWLEDGE AND RESPOND TO YOUR LETTER DATED OCTOBER 5, 1989, REQUESTING MY INFORMAL LEGAL OPINION AS TO THE EXISTENCE OF A POSSIBLE CONFLICT OF INTEREST RESULTING FROM EMPLOYMENT YOU BEGAN IN THE FALL, 1989, SEMESTER. THAT EMPLOYMENT INVOLVES YOUR TEACHING ONE 3-HOUR COURSE OF INSTRUCTION IN PSYCHOLOGY AT TULSA JUNIOR COLLEGE. YOUR LETTER TO ME ENCLOSED CORRESPONDENCE FROM MR. MICHAEL SCOTT FERN, GENERAL COUNSEL FOR THE BOARD OF REGENTS OF OKLAHOMA COLLEGES, DATED SEPTEMBER 19, 1989, ADDRESSING THE SAME QUESTION. I REVIEWED MR. FERN'S ANALYSIS AND CONCLUSIONS, HAVE CONDUCTED MY OWN INDEPENDENT RESEARCH OF THE APPLICABLE LAW, AND HAVE CONCLUDED, CONSISTENT WITH MR. FERN'S CONCLUSION, THAT THIS EMPLOYMENT CREATES NO PER SE CONFLICT OF INTEREST WITH YOUR DUTIES AS A MEMBER OF THE BOARD OF REGENTS OF OKLAHOMA COLLEGES.
(NED BASTOW)
(DUAL OFFICE/DUAL COMPENSATION/INSTRUCTOR/TEACHER/PUBLIC OFFICIAL)